EXHIBIT B
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                               INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 06/10/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
           –––––––––––––––––––––––––––– X
           HYATT EQUITIES, L.L.C.,              :                     Index No. __________________/20
                                                :
                                   Plaintiff,   :
                                                :
                 -against-                      :                                 SUMMONS
                                                :
           CAPITAL ONE FINANCIAL CORPORATION    :
           D/B/A CAPITAL ONE BANK D/B/A CAPITAL :                       Plaintiff designates New York
           ONE AND “XYZ CORP.”,                 :                         County as the place of trial.
                                                :                     The basis of venue is the location of
                                   Defendants.  :                            the subject premises.
           –––––––––––––––––––––––––––– X

          TO THE ABOVE NAMED DEFENDANT(S):

                   YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve

          a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of

          appearance on the plaintiff’s attorneys within twenty (20) days after service of this summons,

          exclusive of the day of service; or within thirty (30) days after completion of service where the

          service is made in any other manner than by personal delivery within the state; and in case of your

          failure to appear or answer, judgment will be taken against you by default, for the relief demanded

          in the complaint.


           Dated: New York, New York
                        10 2020
                  June _____,                                    ROSENBERG & ESTIS, P.C.
                                                                 Attorneys for Plaintiff


                                                                      Michael A. Pensabene
                                                                 By:___________________________
                                                                        Michael A. Pensabene
                                                                 733 Third Avenue
                                                                 New York, New York 10017
                                                                 (212) 867-6000




          RE\39733\0017\3140202v5


                                                       1 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                                    INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 06/10/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          –––––––––––––––––––––––––––– X                                      Index No. ____________/20
          HYATT EQUITIES, L.L.C.,              :
                                               :
                                  Plaintiff,   :
                                               :                              VERIFIED COMPLAINT
                -against-                      :
                                               :
          CAPITAL ONE FINANCIAL CORPORATION    :
          D/B/A CAPITAL ONE BANK D/B/A CAPITAL :
          ONE AND “XYZ CORP.”,                 :
                                               :
                                  Defendants.  :
                                               :
          –––––––––––––––––––––––––––– X

                            Plaintiff Hyatt Equities, L.L.C. (“Landlord” or “Plaintiff”) by its attorneys,

          Rosenberg & Estis, P.C., as and for its Complaint, alleges as follows:

                                                         PARTIES

                            1.      Plaintiff is and was at all relevant times, a foreign limited liability company

          organized under the laws of the State of Delaware and authorized to do business in the State of

          New York.

                            2.      Upon information and belief, defendant Capital One Financial Corporation

          d/b/a Capital One Bank d/b/a Capital One (“Tenant” or “Defendant”) is, and was at all relevant

          times, a foreign corporation organized under the laws of the State of Delaware and registered to

          do business in the State of New York.

                            3.      Upon information and belief, defendants “XYZ Corporation,” is the

          undertenant of Tenant (“Undertenant”, together with Tenant or Defendant, “Defendants”), whose

          name is fictitious and unknown to Landlord, are Tenant’s undertenants and in possession of the

          Premises (defined below).




          RE\39733\0017\3140202v5


                                                           2 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                                 INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 06/10/2020




                                                          FACTS

          A.       The Lease

                            4.      Landlord is the ground-lessee of the real property located at 109 East 42nd

          Street, New York, New York, designated as Block 1280, Lot 30, on the Tax Map of the Borough

          of Manhattan, City of New York, including the building and improvements thereon, which include

          a hotel building, known as Grand Hyatt New York (the “Building”), pursuant to the terms of a

          certain indenture of lease made as of the 19th day of December 1977 by and between

          UDC/Commodore Redevelopment Corporation, as landlord, and Wembley Realty, Inc.,

          Landlord’s predecessor-in-interest (the “Ground Lease”).

                            5.      Tenant is in possession of approximately 6,700 rentable square feet of

          commercial space located on the street level, of the Building, as more particularly described in

          Exhibit A attached hereto and made a part hereof. (the “Premises”) pursuant to an Agreement of

          Lease (the “Lease”) made as of the 7th day of July 1997 by and between Regency-Lexington

          Partners (“Prior Landlord”), as landlord, and GreenPoint Bank (“GreenPoint”), as tenant.

                            6.      The Lease was subsequently assigned by Prior Landlord to Landlord.

                            7.      In or about 2006, Tenant acquired GreenPoint and assumed the Lease as

          GreenPoint’s successor-in-interest, together with Tenant’s purchase of North Fork Bancorporation

          bank.

                            8.      Tenant subsequently closed GreenPoint’s operations and rebranded the

          banking activities at the Premises under the trade name “Capital One Bank,” subject to the terms,

          covenants and conditions of the Lease.

                            9.      Section 1.04(a) of the Lease requires Tenant to pay fixed rent (“Fixed

          Rent”) to Landlord, in equal monthly installments, in advance, on the first day of each and every

          calendar month during the term of the Lease.

                                                            -2-
          RE\39733\0017\3140202v5


                                                          3 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                                     INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 06/10/2020




                            10.     Section 1.04(a) of the Lease further provides that additional rent, consisting

          of all other sums of money (“Additional Charges”) as shall become due and payable by Tenant to

          Landlord under the Lease.

                            11.     Section 3.01(b) of the Lease requires Tenant to pay its proportionate share

          of the tax equivalency payment (“Tax Equivalency Payment), in equal monthly installments, to

          Landlord in the same manner and at the same time as Fixed Rent.

                            12.     Section 22.02 of the Lease states, in pertinent part:

                                           If Tenant shall default in the payment of any Fixed Rent or
                                           Additional Charges, and such default shall continue for ten
                                           (10) days after notice thereof from Landlord … then in any
                                           of said cases Landlord may give to Tenant a notice of
                                           intention to end the term of this lease at the expiration of five
                                           days from the date of service of such notice of intention, and
                                           upon the expiration of said five (5) days this lease and the
                                           term and estate hereby granted, whether or not the term shall
                                           theretofore have commenced, shall terminate.

          B.       Landlord Terminates the Lease Based upon Tenant’s Defaults

                            13.     Tenant breached the Lease by failing to pay Landlord the total amount of

          Fixed Rent and Additional due and owing to Landlord as of May 11, 2020, in the total amount of

          $111,237.24 (the “Rent Arrears”).

                            14.     Accordingly, Landlord served on Tenant a “Notice of Default,” dated May

          11, 2020 (the “Default Notice”), requiring Tenant to cure its defaults under the Lease by paying

          the Rent Arrears to Landlord on or before May 26, 2020.

                            15.     On May 26, 2020, the expiration date of the Default Notice, Tenant only

          made a partial payment of the Rent Arrears, in the amount of $104,981.26, and thus Tenant failed

          to cure Tenant’s Lease default asserted in the Default Notice.




                                                             -3-
          RE\39733\0017\3140202v5


                                                           4 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                                  INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 06/10/2020




                            16.     Pursuant to the Default Notice, May 26, 2020 was the last day for Tenant to

          cure its Lease default by paying Landlord the full amount of the Rent Arrears, which had been past

          due since May 1, 2020.

                            17.     On or about May 28, 2020, Landlord gave Tenant notice that the Rent

          Arrears were not paid in full, as required by the Default Notice, and informed Tenant that the Lease

          would terminate on June 8, 2020 (the “Termination Date”), as a result thereof, pursuant to the

          “Five (5) Day Notice of Termination,” dated May 28, 2020 (the “Notice of Termination”).

                            18.     To date, Tenant has not tendered any further payments to Landlord and the

          balance of the Rent Arrears remains past due.

                            19.     Further, no Additional Charges due and owing as required under the Lease

          have been paid by Tenant to date.

                            20.     Tenant and Undertenant (of any) remain(s) in occupancy of the Premises,

          after the Termination Date, without Landlord’s consent.

                                     AS AND FOR A FIRST CAUSE OF ACTION
                                                  (Ejectment)

                            21.     Landlord repeats and realleges paragraphs 1 through 20 above as if set forth

          at length herein.

                            22.     The Lease and Tenant’s tenancy pursuant thereto have been terminated as

          of June 8, 2020.

                            23.     By reason of the foregoing, Tenant does not have any right to remain in

          occupancy of the Premises.

                            24.     By reason of the foregoing, Undertenant does not have any right to remain

          in occupancy of the Premises.




                                                            -4-
          RE\39733\0017\3140202v5


                                                          5 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                                  INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 06/10/2020




                            25.     Tenant and Undertenant (if any) remain in possession of the Premises after

          the Termination Date without Landlord’s permission.

                            26.     Landlord is entitled to the immediate and actual possession of the Premises

          pursuant to Article 6 of the New York State Real Property Actions and Proceeding Law.

                            27.     By reason of the foregoing, Landlord is entitled to:

                                       a. A judgment declaring that Landlord is entitled to immediate
                                          possession of the Premises;

                                       b. The issuance of a Judgment and Order of Ejectment for the Premises
                                          removing Defendants therefrom, and putting Landlord into
                                          immediate possession; and

                                       c.    Directing the Sheriff to eject Tenant and Undertenant (if any) from
                                            the Premises; and

                                    AS AND FOR A SECOND CAUSE OF ACTION
                                           (Breach of Lease against Tenant)

                            28.     Landlord repeats and realleges paragraphs 1 through 27 above as if set forth

          at length herein.

                            29.     Tenant breached the Lease by, inter alia, failing to pay the Rent Arrears and

          other amounts of Fixed Rent and Additional Charges which became due under the Lease prior to

          the Termination Date on June 8, 2020 (i.e., June 2020 Fixed Rent and Tax Equivalency Payment).

                            30.     Landlord has complied with its obligations under the Lease.

                            31.     Pursuant to Section 24.01, as a result of Tenant’s breach and the termination

          of the Lease pursuant to Article 22 thereof, Tenant is entitled to all Fixed Rent and Additional Rent

          due and owing had the Lease not been so terminated on the dates set forth in the Lease for the

          payment of Fixed Rent and Additional Rent.

                            32.     The Lease term was fixed to expire on January 31, 2023.




                                                            -5-
          RE\39733\0017\3140202v5


                                                           6 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                                               INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                                     RECEIVED NYSCEF: 06/10/2020




                            33.     The monthly Fixed Rent for the term of the Lease is in the amount of

          $103,707.08 per month and the monthly Additional Charges are set forth in the Lease.

                            34.     By reason of the foregoing, Landlord is entitled to a money judgment

          against Tenant in an amount to be determined at trial, but not less than $3,422,333.64 plus interest.1

                                      AS AND FOR A THIRD CAUSE OF ACTION
                                         (Use and Occupancy against Defendants)

                            35.     Landlord repeats and realleges paragraphs 1 through 34 above as if set forth

          at length herein.

                            36.     Tenant and Undertenant have held over in possession of the Premises after

          the Termination Date.

                            37.     Tenant and Undertenant are liable for the fair market rental value for their

          use and occupancy of the Premises from June 9, 2020 through and including the date that Landlord

          obtains possession of the Premises.

                            38.     By reason of the foregoing, Landlord is entitled to a money judgment

          against each defendant, jointly and severally, in an amount to be determined by the Court, plus

          interest.

                                    AS AND FOR A FOURTH CAUSE OF ACTION
                                           (Attorneys’ Fees Against Tenant)

                            39.     Landlord repeats and realleges paragraphs 1 through 38 above as if set forth

          at length herein.

                            40.     Pursuant to the terms of Lease, Tenant agreed to pay the Landlord’s costs,

          expenses and disbursements, including, without limitation, the attorneys’ fees, that Landlord has

          incurred and will incur in connection with Tenant’s breach of the Lease.


          1
              Plaintiff hereby reserves its right to seek, inter alia, other amounts due under the Lease and/or damages.


                                                                  -6-
          RE\39733\0017\3140202v5


                                                                7 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                             INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 06/10/2020




                            41.     Landlord has incurred and will continue to incur costs, expenses and

          disbursements, including, without limitation, the attorneys’ fees, in connection with Tenant’s

          breach of the Lease and this action.

                            42.     By reason of the foregoing, Landlord is entitled to a money judgment

          against Tenant in an amount to be determined by the Court, plus interest.

                            WHEREFORE, Landlord demands judgment as follows:

                            A.      On the first cause of action, (a) a judgment declaring that Landlord is
                                    entitled to immediate possession of the Premises, (b) the issuance of a
                                    Judgment and Order of Ejectment to remove defendants from the Premises
                                    and putting Landlord into immediate possession of the Premises, and
                                    directing the Sheriff to eject defendants from the Premises;

                            B.      On the second cause of action, a money judgment against Tenant, in an
                                    amount to be determined, but no less than $3,422,333.64 million, plus
                                    interest;

                            C.      On the third cause of action, a money judgment against defendants in an
                                    amount to be determined, plus interest;

                            D.      On the fourth cause of action, a money judgment against Tenant in an
                                    amount to be determined, plus interest; and

                            E.      For such other and further relief that the Court deems just and proper,
                                    including, without limitation, costs and disbursements.

           Dated:      New York, New York
                       June___,
                           10 2020                                 ROSENBERG & ESTIS, P.C.
                                                                   Attorneys for Plaintiff


                                                                        Michael A. Pensabene
                                                                   By:___________________________
                                                                          Michael A. Pensabene
                                                                   733 Third Avenue
                                                                   New York, New York 10017
                                                                   (212) 867-6000




                                                          -7-
          RE\39733\0017\3140202v5


                                                         8 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM                                                                                                                             INDEX NO. 154151/2020
NYSCEF DOC. NO. 1                                                                                                                                              RECEIVED NYSCEF: 06/10/2020




                                                                                           VERIFICATION


           STATE              OF ILLINOIS                                             )
                                                                                      )          ss.:
           COUNTY               OF COOK                                               )


                                                              being      duly         sworn,            deposes           and   says:


                                       1.            I am the           \heA                vesht                    of    Hyatt     Equities,      L.L.C.,     the      plaintiff        herein.


                                      2.             I have          read       the        foregoing           Complaint              and    know      the    contents         thereof,          and



         verify        that    the     same         is true     to    my        own             knowledge,            except         as to   the    matters     therein         stated      to      be


         alleged        upon         information              and     belief,             and     as to      those        matters,      I believe      them     to    be true        based          on


         plaintiff's          books         and     records.




                                                                                                                      Title:


           Sworn         to before          me this


         ÎÛ              day     of June,           2020




                                                                                                        NOTARY                  ST
                          Notary             ubli




         RE\39733\0017\3140202v5


                                                                                                        9 of 9
FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM         INDEX NO. 154151/2020
NYSCEF DOC. NO. 2                                  RECEIVED NYSCEF: 06/10/2020




                                               "A"
              EXHIBIT
INDEX NO. 154151/2020
                                                    RECEIVED NYSCEF: 06/10/2020




                                                                                                                                       S`t'ATI ON
 FILED: NEW YORK COUNTY CLERK 06/10/2020 01:14 PM




                                                                                  '~'1
                                                                                  .
                                                                                  .A
                                                                                  .
                                                                                  .r
                                                                                                                                                    STREET LE
                                                                                                                                                    SPACE 24
                                                                                                                                                              e.,~
                                                                                                                                                    ,w~auos.K
                                                                                                                                                     uwoowttuota+a
                                                                                                                                                     ~cn~aas~t~raroi
                                                                                                                                                    u~
                                                                                                                                                    ~
                                                    NYSCEF DOC. NO. 2




                                                                                     ~{O~f~ F'{lu.~fgtN
                                                                                     Stuart Arun
                                                                                     Ea[clusly~ L.Kdny Ayerd                                        H A R MA
                                                                                     garrlck-eug                                                    J ASLt
                                                                                                                                                    A RCHITHC
                                                                                     8880CIAt88
                                                                                     ~.i.+~vM~....             GRAND HYATT =NEW YORK                m~.,~~
                                                                                                                                                    nm *out wM rw
                                                                                     /Yr   NwrYMclBe{7
                                                                                     ft!                         ~~A~E A~
                                                                                                                        ~ ~iAt.                     L HN1~l
